598 F.3d 1061 (2010)
Robert NORSE, Plaintiff-Appellant,
v.
CITY OF SANTA CRUZ; Christopher Krohn, individually and in his official capacity as Mayor of the City of Santa Cruz; Tim Fitzmaurice; Keith A. Sugar; Emily Reilly; Ed Porter; Scott Kennedy; Mark Primack, individually and in their official capacities as Members of the Santa Cruz City Council; Loran Baker, individually and in his official capacity as Sergeant of the Santa Cruz Police Department; Steven Clark, Defendants-Appellees.
No. 07-15814.
United States Court of Appeals, Ninth Circuit.
March 12, 2010.
David John Beauvais, Oakland, CA, Kathleen Elizabeth Wells, Esquire, Law Office of Kate Wells, Santa Cruz, CA, for Plaintiff-Appellant.
George J. Kovacevich, Esquire, Atchison, Barisone & Condotti A. Professional Corporation, Santa Cruz, CA, for Defendants-Appellees.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.